Citation Nr: 1039787	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at the Munroe Regional Medical Center on May 
23, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision rendered by the Department 
of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  


FINDINGS OF FACT

1.  On May 16, 2003, the Veteran received private medical 
treatment at Munroe Regional Medical Center for an emergent heart 
condition.  Treatment for such required cardiac catheterization.  
On May 23, 2006, the Veteran returned to the Munroe Regional 
Medical Center with complaints of right groin pain.  

2.  VA payment or reimbursement of the private medical costs 
incurred on May 23, 2006, was not authorized, nor was care for a 
service-connected disorder.  The evidence does not reveal that VA 
approved a request for prior authorization for such medical care.  

3.  Non-VA medical care rendered on May 23, 2006, was not 
treatment for such a condition that a prudent layperson would 
have reasonably believed that a delay in treatment would have 
been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
unauthorized medical expenses incurred at and in conjunction with 
treatment provided by the Munroe Regional Medical Center on May 
23, 2006, have not been met.  38 U.S.C.A. §§ 1725, 1728, (West 
2002 and Supp. 2009); 38 C.F.R. §§ 17.1000-17.1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, in the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the applicable law and 
regulations, specifically the plain language of 38 C.F.R. § 
17.1002.  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim provisions 
of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Accordingly, VCAA notice is not required because no 
additional evidence could conceivably change the outcome of this 
case.  Because the law and not the evidence is dispositive in 
resolving such question, additional factual development would 
have no bearing on the ultimate outcome.  Accordingly, the VCAA 
can have no effect on this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim").   

II.  Analysis

On May 16, 2006, the Veteran sought medical treatment for a heart 
condition from the Munroe Regional Medical Center.  That 
condition required cardiac monitoring.  A claim for reimbursement 
of expenses incurred as a result of that treatment was paid by VA 
and is not the subject of the current appeal.  He alleges, 
however, that as part of the cardiac monitoring, a 
catheterization test was performed in which a clamp was placed on 
his right thigh in order to restrict leg movement.  He states 
that when the clamp was removed, there was a deep ridge on his 
thigh.  The following day, his right thigh was painful and the 
Veteran suspected that it might have resulted in nerve damage.  
He stated that he was advised by his VA cardiologist to pursue 
whether the procedure had resulted in any nerve damage directly 
with the Munroe Regional Medical Center.  According to the 
Veteran, he went back to the Munroe Regional Medical Center on 
May 23, 2006, to complain about the clamping procedure.  He was 
told that they denied responsibility for any injury.  He was 
charged $220.89 for the visit.  

The Veteran alleges that he did not go to the Munroe Regional 
Medical Center for treatment, but only went there to resolve 
whether they were negligent in clamping his right thigh during 
treatment for the heart condition on May 16, 2010.  In the 
alternative, he alleges that the treatment rendered was part and 
parcel of the emergency treatment rendered on May 16, 2006.  

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Initially, the Board notes that the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the treatment 
provided.  Under 38 U.S.C.A. § 1728, VA is required to pay or 
reimburse Veterans for medical expenses incurred in non-VA 
facilities where: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care of services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated with 
and held to be aggravating a service-connected disability, or for 
any disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical or treatment had been or would have 
been refused.  See also 38 C.F.R. § 17.120. All three of these 
statutory requirements must be met before any payment may be 
authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Here, the undisputed facts reveal that the Veteran was service-
connected for a back strain (40 percent disabling), limited 
motion of the ankle (10 percent disabling), limited motion of the 
wrist (10 percent disabling) and post-traumatic stress disorder 
(30 percent disabling).  He is also in receipt of a total rating 
based upon individual unemployability.  There is no allegation 
nor do the facts show, however, that the treatment was for a 
service-connected disability or a non-service-connected 
disability aggravated by a service-connected disability.  

The Board also notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective October 
10, 2008. Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  This 
made the payment or reimbursement by VA of treatment non- 
discretionary, if the Veteran satisfied the requirements for such 
payment.  That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  Under 
both versions, the conditions set out in the remainder of the 
statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term  
"emergency treatment" was and is defined as medical services 
furnished, in the judgment of the Secretary, (1) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (2) when 
such services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and (3) until such time as the Veteran can be transferred safely 
to a Department facility. 38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered emergent 
until the Veteran is transferred safely to a Department facility 
or other Federal facility and such facility is capable of 
accepting such transfer.  Under the revised version, "emergency 
treatment" is continued until such time as the Veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such transfer; 
or (ii) such time as a Department facility or other Federal 
facility accepts such transfer if--(I) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (II) the non- 
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility.  

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, the 
definition of "emergency treatment" under the regulations is 
not met.  

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 2008 
or the version effective since October 10, 2008 is applied, the 
result is the same; the appeal must be denied.  

It is not disputed that the Veteran is financially liable to 
Munroe Regional Medical Center for the treatment in question, 
that the Veteran does not have any form of health insurance or 
coverage, that the Veteran does not have any legal recourse 
against a third party that will pay all or part of the bills, 
that the Veteran's complaints were unrelated to a workplace 
accident or injury, and as noted, he is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses incurred 
on May 23, 2006, pursuant to the Veterans Millennium Health Care 
and Benefits Act, are not met.  The Veteran's claim was 
essentially denied by the VA Medical Center on the basis that the 
Veteran's right thigh condition was not for "emergency 
services."

The Board agrees.  

In this respect, the Board first has considered under the 
circumstances present at the time the Veteran sought treatment at 
the private facility whether a prudent layperson would reasonably 
expect that his condition was such that delay in seeking 
treatment would be hazardous to his health or life.  See Swinney 
v. Shinseki, 23 Vet. App. 257, 264 (2009).  The Board finds, 
however, that a prudent layperson would not expect that his 
condition was of such severity that delay would be hazardous to 
his health or life.  First, the Board notes that the Veteran did, 
in fact, delay in seeking treatment for the condition.  He 
underwent the cardiac catheterization on May 16, 2010, was kept 
overnight, and released the following day.  The Board finds that 
if the right thigh condition were an emergency, a reasonably 
prudent layperson would seek care immediately following or soon 
after the procedure.  The fact, here, that the Veteran did not 
seek treatment immediately makes it clear that, in his mind, it 
was not an emergency situation.  In addition, the Veteran, by 
statements of record indicating that he went to VA and then 
returned to the Munroe Regional Medical Center seems to agree.  

The Court has noted that when weighing the totality of the 
circumstances to determine whether a prudent layperson would 
consider the situation emergent, the Board may consider objective 
evidence.  Similarly, the Board may consider evidence regarding 
whether the treatment ultimately rendered was for an emergent 
condition.  Id. at 265-66.  Here, the Board finds significant the 
emergency room treatment report which shows that at the time of 
treatment the Veteran was in no distress.  The emergency nursing 
record does not show evidence of any emergent situation.

Although the Board has considered the Veteran's argument that 
treatment for the right thigh was "part and parcel" of 
treatment for the heart condition, the associated medical 
records, as well as the Veteran's actions in following up with 
his VA cardiologist, do not support that contention. 

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  Given 
the non-emergent nature of the condition, the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment of the medical expenses associated with the unauthorized 
private medical care that the Veteran received on May 23, 2006.  
See 38 U.S.C.A. § 1725.  The appeal is therefore denied.  




ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred by the Veteran on May 23, 2006, in connection 
with emergency room treatment received at Munroe Regional Medical 
Center, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


